
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2146
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 26, 2012
			 Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 31, United States Code, to
		  require accountability and transparency in Federal spending, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Digital Accountability and
			 Transparency Act of 2012 or the DATA Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Title I—Accountability and Transparency in Federal
				Spending
				Sec. 101. General requirements for accountability and
				transparency in Federal spending.
				Sec. 102. Data standardization for accountability and
				transparency in Federal spending.
				Sec. 103. Amendments to the Federal Funding Accountability and
				Transparency Act of 2006.
				Sec. 104. Effective date and deadlines for accountability and
				transparency in Federal spending.
				Title II—Federal Accountability and Spending Transparency
				Commission
				Sec. 201. Federal Accountability and Spending Transparency
				Commission.
				Sec. 202. Conforming amendment relating to compensation of
				Chairman.
				Sec. 203. Conforming amendments related to Recovery
				Accountability and Transparency Board.
				Title III—Additional Provisions
				Sec. 301. Classified information.
				Sec. 302. Paperwork Reduction Act exemption.
				Sec. 303. Matching program exception for inspectors
				general.
				Sec. 304. Transfer of Consolidated Federal Funds
				Report.
				Sec. 305. Transfer of authority over Catalog of Federal
				Domestic Assistance to Commission.
				Sec. 306. Government Accountability Office
				Improvement.
				Sec. 307. Amendments to the Inspector General Act of
				1978 and the Inspector General Reform Act of
				2008.
				Sec. 308. Limits and transparency for travel and conference
				spending.
				Sec. 309. Effective date.
			
		3.DefinitionsIn this Act:
			(1)The term Commission means the
			 Federal Accountability and Spending Transparency Commission established under
			 subchapter III of
			 chapter 36 of title 31,
			 United States Code, as added by this Act.
			(2)The term Executive agency has
			 the meaning provided by
			 section
			 105 of title 5, United States Code, except the term does not
			 include the Government Accountability Office.
			IAccountability and
			 Transparency in Federal Spending
			101.General
			 requirements for accountability and transparency in Federal spending
				(a)In
			 generalSubtitle III of title
			 31, United States Code, is amended by inserting after chapter 35 the following
			 new chapter:
					
						36Accountability
				and Transparency in Federal Spending
							
								Subchapter I—Reporting Requirements
								3601. Definitions.
								3602. Recipient reporting requirement.
								3603. Agency reporting requirement.
								3604. Treasury reporting requirement.
								3605. Exemptions from recipient reporting
				  requirement.
								Subchapter II—Data Standardization
								3611. Data standardization for reporting
				  information.
								3612. Full disclosure of information.
								3613. Federal accountability portal.
								3614. Agency responsibilities.
								3615. Consolidated financial reporting.
								3616. Office of Management and Budget
				  responsibilities.
								3617. Treasury responsibilities.
								3618. General Services Administration
				  responsibilities.
								Subchapter III—Federal Accountability and Spending
				  Transparency Commission
								3621. Establishment.
								3622. Composition of the Commission.
								3623. Functions.
								3624. Powers.
								3625. Employment, personnel, and related
				  authorities.
								3626. Transfer of certain personnel.
								3627. Advisory committee to Commission.
								3628. Authorization and availability of
				  appropriations.
								3629. Sunset.
								Subchapter IV—General Provisions
								3641. Independence of inspectors general.
								3642. Effective date.
							
							IReporting
				Requirements
								3601.DefinitionsIn this chapter:
									(1)RecipientThe
				term recipient means—
										(A)any person that
				receives Federal funds pursuant to a Federal award, either directly or through
				a subgrant or subcontract at any tier; and
										(B)any State, local,
				or tribal government, or any government corporation, that receives Federal
				funds pursuant to a Federal award, either directly or through a subgrant or
				subcontract at any tier.
										(2)Federal
				awardThe term Federal award means Federal financial
				assistance and expenditures that—
										(A)include grants, subgrants, loans, awards,
				cooperative agreements, agreements entered into under other transactional
				authority, and other forms of financial assistance; and
										(B)include contracts,
				subcontracts, purchase orders, task orders, and delivery orders.
										(3)CommissionThe
				term Commission means the Federal Accountability and Spending
				Transparency Commission established under subchapter III of this chapter, or
				any successor entity to the Federal Accountability and Spending Transparency
				Commission.
									(4)ChairmanThe
				term Chairman means the Chairman of the Federal Accountability and
				Spending Transparency Commission.
									(5)Executive
				agencyThe term Executive agency has the meaning
				provided by section
				105 of title 5, except the term does not include the Government
				Accountability Office.
									(6)Foreign Corrupt
				Practices Act of 1977The
				term Foreign Corrupt Practices Act of 1977 means—
										(A)section 30A of the
				Securities Exchange Act of 1934 (15 U.S.C. 78dd–1); and
										(B)sections 104 and
				104A of the Foreign Corrupt Practices Act (15 U.S.C. 78dd–2).
										3602.Recipient
				reporting requirement
									(a)RequirementEach
				recipient shall report to the Commission each receipt and use of Federal funds
				pursuant to a Federal award.
									(b)Characteristics
				of reports
										(1)Frequency of
				reports
											(A)In
				generalThe Commission shall designate, by rule, the frequency of
				reports to be submitted by recipients under subsection (a), but the frequency
				shall not be less than once each quarter.
											(B)DeadlinesThe
				Commission shall, by rule, specify deadlines by which a particular receipt or
				use of Federal funds must be reported by a recipient under subsection (a). In
				specifying deadlines under this subparagraph, the Commission shall take into
				account the capabilities of the management and accounting systems and processes
				of recipients. The Commission shall, by rule, provide for extensions of the
				deadlines specified under this subparagraph in cases of hardship or
				emergency.
											(C)Continuous or
				automatic reportingTo the extent practicable, the Commission
				shall require continuous or automatic reporting for compliance with this
				section.
											(2)Content of
				reportsEach report submitted by a recipient under subsection (a)
				shall contain the following information:
											(A)An identification of the recipient,
				including the recipient’s name and location (including city, county, State,
				congressional district, and country), with location information provided in
				proper United States Postal Service standardized format, including ZIP+4, or
				proper international postal service standardized format where
				applicable.
											(B)An identification
				of the recipient and the parent entity of the recipient, if the recipient is
				owned by another entity.
											(C)An identification
				of the Executive agency.
											(D)An identification
				of the Federal award.
											(E)If applicable, an
				identification of the program pursuant to which the Federal award was
				awarded.
											(F)The total amount
				of Federal funds received from that Executive agency for the Federal award,
				during the period covered by the report.
											(G)The amount of
				Federal funds from the Federal award that were expended or obligated by the
				recipient to projects or activities during the period covered by the
				report.
											(H)A list of all
				projects or activities for which Federal funds were expended or
				obligated.
											(I)If the Federal
				award is a prime award, an identification of its immediate subawards.
											(J)If the Federal
				award is a subaward, an identification of its immediate prime award.
											(K)Such additional
				information reasonably related to the receipt and use of Federal funds as the
				Commission shall, by rule, require.
											(3)Use of data
				standardsThe reports submitted under this section shall use the
				common data elements and data reporting standards designated by the Commission
				under section 3611 of this title.
										(c)Fulfillment of
				requirements by prime awardeesThe Commission shall, by rule,
				permit prime awardees to fulfill the requirements of this section on behalf of
				subawardees, so long as all subaward tiers are reported.
									(d)Guidance by
				CommissionThe Commission shall issue guidance to recipients on
				compliance with this section.
									(e)PrepopulationTo
				the extent practicable, the Commission shall prepopulate its electronic systems
				for the submission of reports required by this section with data submitted to
				it by agencies under section 3603 of this title, and shall permit recipients
				either to confirm that prepopulated data is correct or, if it is incorrect, to
				make corrections.
									(f)RegistrationRecipients
				required to report information under subsection (a) shall register with the
				Central Contractor Registration database or complete such other registration
				requirements as the Commission shall, by rule, require.
									3603.Agency
				reporting requirement
									(a)RequirementEach
				Executive agency shall report to the Commission all obligations and
				expenditures of Federal funds.
									(b)Characteristics
				of reports
										(1)Frequency of
				reports
											(A)In
				generalThe Commission shall
				designate, by rule, and after consultation with the Office of Management and
				Budget, the frequency of reports to be submitted by agencies under subsection
				(a), but the frequency shall not be less than once each quarter.
											(B)DeadlinesThe Commission shall, by rule, and after
				consultation with the Office of Management and Budget, specify the deadline by
				which an obligation or expenditure must be reported by an agency under
				subsection (a).
											(C)Continuous or
				automatic reportingTo the extent practicable, the Commission
				shall require continuous or automatic reporting for compliance with this
				section.
											(2)Content of
				report
											(A)Information
				relating to Federal awardsEach report submitted by an Executive
				agency under subsection (a) that relates to a Federal award shall contain the
				following information for that Federal award:
												(i)An
				identification of the recipient, including the recipient’s name and location
				(including city, State, congressional district, and country), with location
				information provided in proper United States Postal Service standardized
				format, including ZIP+4, or proper international postal service standardized
				format where applicable.
												(ii)An identification
				of the recipient and the parent entity of the recipient, should the entity be
				owned by another entity.
												(iii)An
				identification of the Executive agency.
												(iv)An identification
				of the Federal award.
												(v)If
				applicable, an identification of the program pursuant to which the Federal
				award was awarded.
												(vi)If necessary, the
				total amount of the award.
												(vii)The total amount
				of Federal funds received by the recipient from the Executive agency for the
				Federal award, during the period covered by the report.
												(viii)Information on
				the award, including transaction type, funding agency, the North American
				Industry Classification System code or Catalog of Federal Domestic Assistance
				number (if applicable), the program source, and an award title descriptive of
				the purpose of each funding action.
												(ix)Such additional
				information reasonably related to the Federal award as the Commission shall, by
				rule, require.
												(B)Information not
				relating to Federal awardsThe content of each report submitted by an
				Executive agency under subsection (a) that does not relate to a Federal award
				shall be designated by the Commission, by rule, and after consultation with the
				Office of Management and Budget.
											(C)Identification
				informationTo the extent practicable, reports submitted by
				agencies under subsection (a) shall identify the programs, budget functions,
				Treasury accounts, and appropriations categories pursuant to which Federal
				funds are obligated or expended.
											(D)Use of other
				reporting informationTo the extent practicable, the Commission
				shall permit agencies to comply with subsection (a) by submitting the same
				information that they submit or contribute for other governmentwide reporting
				requirements, including the following:
												(i)For information
				about Federal awards—
													(I)the Federal
				assistance awards data system established pursuant to
				section
				6102a of title 31, United States Code;
													(II)the Federal
				procurement data system established pursuant to
				section
				1122(a)(4) of title 41, United States Code;
													(III)the common
				application and reporting system established pursuant to section 6 of the
				Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101
				note); or
													(IV)such systems as
				may be established to replace or supplement the systems identified in this
				clause.
													(ii)For information
				about internal expenditures and accounting, the Federal Agencies’ Centralized
				Trial-Balance Systems (FACTS I and FACTS II), the Governmentwide Financial
				Report System (GFRS), the Intragovernmental Fiduciary Confirmation System
				(IFCS), or such systems as may be established to replace or supplement such
				systems.
												(3)Use of data
				standardsThe reports submitted under this section shall use the
				common data elements and data reporting standards designated by the Commission
				under section 3611 of this title.
										(4)Information also
				subject to recipient reporting requirementIn complying with this
				section, each Executive agency shall identify, to the extent practicable,
				Federal awards made by the agency that are subject to the recipient reporting
				requirement of section 3602 of this title so that information reported by
				recipients and information reported by the agency can be directly
				compared.
										(c)Guidance by
				CommissionThe Commission
				shall issue guidance to Executive agencies on compliance with this
				section.
									(d)Commission to
				monitor complianceThe Commission shall regularly report to
				Congress on each Executive agency’s compliance with this section, including the
				timeliness, completeness, accuracy, and interoperability of the data submitted
				by each Executive agency. The Commission shall make these reports publicly
				available contemporaneously online.
									3604.Treasury
				reporting requirement
									(a)RequirementThe
				Department of the Treasury shall report to the Commission disbursements of
				Federal funds.
									(b)Characteristics
				of reports
										(1)Frequency of
				reports
											(A)In
				generalThe Commission and the Secretary of the Treasury shall
				determine the frequency of reports submitted by the Department of the Treasury
				under subsection (a), but the frequency shall not be less than once each
				quarter.
											(B)Continuous or
				automatic reportingTo the extent practicable, the Commission and
				the Department of the Treasury shall establish continuous or automatic
				reporting for compliance with this section.
											(2)Content of
				report
											(A)The Commission and
				the Secretary of the Treasury shall determine the content of reports submitted
				by the Department of the Treasury under subsection (a).
											(B)To the extent
				practicable, reports submitted by the Department of the Treasury under
				subsection (a) shall identify the programs, budget functions, Treasury
				accounts, and appropriations categories pursuant to which Federal funds are
				disbursed.
											(3)Use of data
				standardsThe reports submitted under this section shall use the
				common data elements and data reporting standards designated by the Commission
				under section 3611 of this title.
										(c)Commission to
				monitor complianceThe Commission shall regularly submit to
				Congress reports on compliance by the Department of the Treasury with this
				section, including the timeliness, completeness, accuracy, and interoperability
				of the data submitted. The Commission shall make all reports submitted under
				this subsection publicly available contemporaneously online.
									3605.Exemptions
				from recipient reporting requirement
									(a)ExemptionA
				recipient is exempt from the reporting requirement of section 3602 of this
				title with respect to funds received pursuant to a Federal award if—
										(1)the recipient is
				an individual; and
										(2)either—
											(A)the total amount
				of Federal funds received by the recipient does not exceed $100,000 in the
				current calendar year or fiscal year; or
											(B)no transaction in
				which the recipient has received Federal funds during the current calendar year
				or fiscal year has exceeded $24,999.
											(b)Authority to
				grant additional exemptionsThe Commission may, by rule, grant
				additional exemptions under this section for classes or categories of
				recipients.
									(c)Adjustment for
				inflationThe Commission shall, by rule, provide for an
				adjustment of the dollar thresholds specified in subsection (a)(2) to maintain
				the constant dollar value of the
				threshold.
									.
				(b)Clerical
			 amendmentThe table of chapters at the beginning of subtitle III
			 of title 31, United States Code, is amended by inserting after the item
			 relating to chapter 35 the following new item:
					
						
							36.Accountability and Transparency in Federal
				  Spending3601
						
						.
				102.Data
			 standardization for accountability and transparency in Federal
			 spendingChapter
			 36 of title 31, United States Code, as added by section 101, is
			 amended by adding at the end the following new subchapter:
				
					IIData
				Standardization
						3611.Data
				standardization for reporting information
							(a)Common data
				elements
								(1)RequirementThe Commission shall, by rule, designate
				common data elements, such as codes, identifiers, and fields, for information
				required to be reported by recipients and agencies under this chapter,
				including identifiers for recipients, awards, and agencies.
								(2)Characteristics
				of common data elementsThe common data elements designated under
				this subsection shall, to the extent practicable, be nonproprietary.
								(3)Existing common
				data elementsIn designating
				common data elements under this subsection, the Commission shall, to the extent
				practicable, ensure interoperability and incorporate the following:
									(A)Common data
				elements developed and maintained by an international voluntary consensus
				standards body, as defined by the Office of Management and Budget, such as the
				International Organization for Standardization.
									(B)Common data elements developed and
				maintained by intragovernmental partnerships, such as the National Information
				Exchange Model.
									(C)Common data elements developed and
				maintained by Federal entities with authority over contracting and financial
				assistance, such as the Federal Acquisition Regulatory Council.
									(D)Common data elements developed and
				maintained by accounting standards organizations.
									(b)Data reporting
				standards
								(1)RequirementThe
				Commission shall, by rule, designate data reporting standards to govern the
				reporting required to be performed by recipients and agencies under this
				title.
								(2)Characteristics
				of data reporting standardsThe data reporting standards
				designated under this subsection shall, to the extent practicable—
									(A)incorporate a
				widely accepted, nonproprietary, searchable, platform-independent
				computer-readable format;
									(B)be consistent with
				and implement applicable accounting principles; and
									(C)be capable of
				being continually upgraded as necessary.
									(3)Existing data
				reporting standardsIn designating reporting standards under this
				subsection, the Commission shall, to the extent practicable, incorporate
				existing nonproprietary standards, such as the eXtensible Business Reporting
				Language (XBRL).
								3612.Full disclosure of
				informationThe Commission
				shall publish online all information submitted by recipients and agencies
				pursuant to sections 3602, 3603, and 3604 of this title in accordance with the
				Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101
				note).
						3613.Federal
				accountability portal
							(a)RequirementThe
				Commission shall establish and maintain a government-wide Internet-based data
				access system, to be known as a Federal accountability portal, to
				carry out the functions described in subsection (b).
							(b)Functions
								(1)In
				generalThe Federal
				accountability portal shall incorporate—
									(A)information
				submitted by recipients and agencies under sections 3602, 3603, and 3604 of
				this title;
									(B)other information
				maintained by Federal, State, local, and foreign government agencies;
				and
									(C)other commercially
				and publicly available information.
									(2)Specific
				functionsThe Federal accountability portal shall be designed and
				operated to carry out the following functions:
									(A)Combine
				information submitted by recipients and agencies under sections 3602, 3603, and
				3604 of this title with other compilations of information, including those
				listed in paragraph (1).
									(B)Permit Executive agencies, in accordance
				with applicable law, to verify the eligibility and responsibility of recipients
				and potential recipients with respect to the receipt and use of Federal
				funds.
									(C)Permit Executive agencies, inspectors
				general, law enforcement agencies, and appropriate State authorities, in
				accordance with applicable law, to track Federal awards and recipients to
				detect and prevent waste, fraud, and abuse.
									(D)Serve as the
				primary accountability portal for the entire Federal Government.
									(c)Guidance by
				CommissionThe Commission shall issue guidance on the use of and
				access to the Federal accountability portal.
							3614.Agency
				responsibilities
							(a)RequirementAs
				a condition of receipt of Federal funds of an Executive agency pursuant to any
				Federal award, the Executive agency shall require any recipient of such funds
				to provide the information required under section 3602 of this title.
							(b)Penalties for
				recipient noncompliance
								(1)In
				generalThe head of an Executive agency may impose a civil
				penalty in an amount not more than $250,000 on a recipient of Federal funds
				from that Executive agency that does not provide the information required under
				section 3602 of this title or provides information that contains a material
				omission or misstatement.
								(2)NonpreclusionThe
				imposition of a civil penalty under this subsection does not preclude any other
				criminal or civil statutory, common law, or administrative remedy that is
				available by law to the United States or any other person. Any amounts received
				from a civil penalty under this subsection shall be deposited in the Treasury
				of the United States to the credit of the appropriation or appropriations from
				which the award is made.
								(3)NotificationThe
				head of an Executive agency shall provide a written notification to a recipient
				that fails to provide the information required under section 3602 of this title
				or provides information that contains a material omission or misstatement. Such
				notification shall provide the recipient with information on how to comply with
				the requirements of such section 3602 and notice of the penalties for failing
				to do so. The head of the Executive agency may not impose a civil penalty under
				paragraph (1) until 60 days after the date of the notification.
								(c)Compliance with
				Commission GuidanceExecutive agencies shall comply with the
				instructions and guidance issued by the Commission under this Act.
							(d)Information and
				assistance
								(1)In
				generalUpon request of the
				Commission for information or assistance from any Executive agency or other
				entity of the Federal Government, the head of such entity shall, insofar as is
				practicable and not in contravention of any existing law, furnish such
				information or assistance to the Commission, or an authorized designee.
								(2)Report of
				refusalsWhenever information or assistance requested by the
				Commission is, in the judgment of the Commission, unreasonably refused or not
				provided, the Commission shall report the circumstances to Congress.
								(e)Requirement to
				use common data elements and data reporting standardsAfter the
				Commission designates any common data element or data reporting standard under
				section 3611 of this title, each Executive agency shall issue guidance that
				requires every recipient of Federal funds under any of its Federal awards to
				use that common data element or data reporting standard for any information
				reported to that Executive agency to which the common data element or data
				reporting standard is applicable.
							(f)PrepopulationTo
				the extent practicable, each Executive agency shall use data from the website
				maintained by the Commission under the Federal Funding Accountability and
				Transparency Act of 2006 (31 U.S.C. 6101 note) to prepopulate
				any electronic systems maintained by that agency for the submission of reports
				on the receipt and use of Federal funds distributed by that agency.
							3615.Consolidated
				financial reporting
							(a)Report
				identifying recipient financial reporting requirements to be
				consolidatedIn consultation
				with the Office of Management and Budget, each Executive agency shall, not
				later than two years after the effective date of this chapter, submit to the
				President, Congress, and the Commission a report that—
								(1)describes any
				agency-specific financial reporting requirements for recipients of Federal
				funds pursuant to a Federal award from the agency;
								(2)identifies every
				element of information that such recipients must regularly submit to the agency
				pursuant to such requirements; and
								(3)for each element
				so identified, identifies whether that element or a similar element is already
				being reported to the Commission by such recipients under this title.
								(b)Date certain
				that recipients may use consolidated financial
				reportingBeginning on the date that is three years after the
				effective date of this chapter, recipients of Federal funds are deemed to have
				satisfied the agency-specific financial reporting requirements identified in
				the reports required by subsection (a) by transmitting the same information to
				the Commission, in a manner prescribed by the Commission.
							(c)Recipient
				notificationAfter an Executive agency has submitted its report
				under subsection (a), the Executive agency shall issue guidance notifying
				recipients of Federal funds under its awards that they may, as of the date that
				is three years after the effective date of this chapter, satisfy those
				agency-specific financial reporting requirements identified by the agency in
				its report required under subsection (a) by reporting the same information to
				the Commission only.
							(d)Commission
				responsibilities
								(1)After an Executive
				agency submits its report under subsection (a), the Commission shall promulgate
				rules describing the manner in which the agency-specific financial reporting
				requirements identified in the report may be met by recipients of Federal funds
				from that agency through reporting to the Commission only.
								(2)Upon receipt of
				agency-specific financial reporting information as described under this
				section, the Commission shall immediately make such information available to
				the Executive agency to which the information had previously been required to
				be submitted.
								3616.Office of
				Management and Budget responsibilitiesAfter the Commission designates any common
				data element or data reporting standard under section 3611 of this title, the
				Director of the Office of Management and Budget shall issue guidance that
				requires Executive agencies to use that common data element or data reporting
				standard for any information reported by Executive agencies to the Office of
				Management and Budget to which the common data element or data reporting
				standard is applicable.
						3617.Treasury
				responsibilitiesAfter the
				Commission designates any common data element or data reporting standard under
				section 3611 of this title, the Secretary of the Treasury shall issue guidance
				that requires Executive agencies to use that common data element or data
				reporting standard for any information reported by Executive agencies to the
				Department of the Treasury to which the common data element or data reporting
				standard is applicable.
						3618.General
				Services Administration responsibilitiesAfter the Commission designates any common
				data element or data reporting standard under section 3611 of this title, the
				Administrator of General Services shall apply that common data element or data
				reporting standard for any information contained in acquisition-related
				databases maintained by the General Services Administration to which the common
				data element or data reporting standard is
				applicable.
						.
			103.Amendments to
			 the Federal Funding Accountability and Transparency Act of 2006
				(a)Additional
			 requirements for USASpending.govSection 2(c) of the Federal Funding
			 Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) is
			 amended—
					(1)by striking
			 paragraphs (1) and (2);
					(2)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (1), (2), and (3), respectively;
			 and
					(3)by adding at the
			 end the following new paragraphs:
						
							(4)shall, to the
				extent practicable, publish data under this section in a manner that complies
				with applicable principles and best practices in the private sector for the
				publication of open government data;
							(5)shall serve as a
				public portal for Federal financial information, including information
				concerning all Federal awards and information concerning the expenditure of all
				Federal funds;
							(6)shall—
								(A)make available all
				information published under subsections (b), (c), and (d) in a reasonably
				timely manner;
								(B)make available all information published
				under subsections (b), (c), and (d), using the common data elements and data
				reporting standards designated by the Commission under
				section
				3611 of title 31, United States Code;
								(C)make available all
				information published under subsections (b), (c), and (d) without charge,
				license, or registration requirement;
								(D)permit all
				information published under subsections (b), (c), and (d) to be searched and
				aggregated;
								(E)permit all
				information published under subsections (b), (c), and (d) to be downloaded,
				including downloaded in bulk;
								(F)to the extent
				practicable, disseminate information published under subsections (b), (c), and
				(d) via automatic electronic means;
								(G)to the extent
				practicable, permit information published under subsections (b), (c), and (d)
				to be freely shared by the public, such as by social media; and
								(H)to the extent
				practicable, use permanent uniform resource locators for information published
				under subsections (b), (c), and
				(d).
								.
					(b)Requirement to
			 report all data submitted under DATA Act and
			 chapter 61 of title 31 on
			 USASpending.govSection 2 of
			 the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101
			 note), as amended by subsection (a), is further amended—
					(1)by striking
			 subsections (d) and (e);
					(2)by redesignating
			 subsection (c) as subsection (e); and
					(3)by inserting after
			 subsection (b) the following new subsections (c) and (d):
						
							(c)Full disclosure
				of data submitted under the Digital Accountability and Transparency Act of
				2012
								(1)RequirementThe Commission shall publish on the website
				established under this section all information submitted by recipients and
				agencies pursuant to sections 3602, 3603, and 3604 of title 31, United States
				Code, as added by the Digital Accountability and Transparency Act of
				2012.
								(2)Aggregation of
				information that is exempt from recipient reporting
				requirementThe Commission shall publish, online and in the
				aggregate, information that is exempt from recipient reporting under section
				3605 of such title but that is reported by an Executive agency under section
				3603 of such title in the aggregate.
								(d)Full disclosure
				of information required by
				chapter 61 of title
				31The Commission shall publish on the website established under
				this section all information contained in the information system required under
				section
				6103 of title 31, United States
				Code.
							.
					(c)Additional
			 definitionsSubsection 2(a) of the Federal Funding Accountability
			 and Transparency Act of 2006 (31 U.S.C. 6101 note) is amended by
			 adding at the end the following:
					
						(4)RecipientThe
				term recipient means—
							(A)any person that
				receives Federal funds pursuant to a Federal award, either directly or through
				a subgrant or subcontract at any tier; and
							(B)any State, local,
				or tribal government, or any government corporation, that receives Federal
				funds pursuant to a Federal award, either directly or through a subgrant or
				subcontract at any tier.
							(5)CommissionThe
				term Commission means the Federal Accountability and Spending
				Transparency Commission established under subchapter III of
				chapter 36 of title 31,
				United States Code, or any successor entity to the Federal Accountability and
				Spending Transparency
				Commission.
						.
				(d)New
			 technologiesSection 2(f) of the Federal Funding Accountability
			 and Transparency Act of 2006 is amended—
					(1)by striking
			 Nothing and inserting the following:
						
							(1)Access to other
				dataNothing
							;
				and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)New
				technologiesNothing in this
				Act shall prohibit the Commission from complying with the requirements of this
				section using such new technologies as may replace websites for data
				publication and
				dissemination.
							.
					(e)Conforming
			 amendments to replace OMB with Commission for management of
			 USASpending.govSection 2 of such Act (31 U.S.C. 6101
			 note) is further amended—
					(1)in subsection (b),
			 by striking Office of Management and Budget and inserting
			 Commission both places it appears in paragraph (1); and
					(2)in subsection (g),
			 by striking Director of the Office of Management and Budget and
			 inserting Commission in paragraph (1) and in paragraph
			 (3).
					(f)Repeal of
			 superseded provisionsSection 2(b) of such Act (31 U.S.C. 6101
			 note) is further amended by striking paragraphs (3) and (4).
				(g)Technical and
			 conforming amendmentsSuch Act (31 U.S.C. 6101 note) is further
			 amended—
					(1)in section 2(b),
			 by striking Not later than January 1, 2008, the and inserting
			 The; and
					(2)in section
			 2(g)—
						(A)by striking
			 Committee on Government Reform and inserting Committee on
			 Oversight and Government Reform; and
						(B)in paragraph
			 (2)—
							(i)by
			 inserting and at the end of subparagraph (A);
							(ii)by
			 striking ; and at the end of subparagraph (B) and inserting a
			 period; and
							(iii)by
			 striking subparagraph (C).
							104.Effective date
			 and deadlines for accountability and transparency in Federal spending
				(a)Effective
			 dateChapter 36 of title 31,
			 United States Code, as added by section 101, is further amended by adding at
			 the end the following new subchapter:
					
						IVGeneral
				Provisions
							3641.Independence
				of inspectors generalNothing
				in this chapter shall affect the independent authority or discretion of an
				inspector general to determine whether or how to conduct an audit,
				investigation, or any other function authorized by the Inspector General Act of
				1978 (5 U.S.C. App.), or to disclose any information relating to an audit or
				investigation.
							3642.Effective
				dateThis chapter takes effect
				on the date of the enactment of this
				chapter.
							.
				(b)Deadlines for
			 implementation
					(1)Deadline for
			 appointment of CommissionersWithin 60 days after the effective date of
			 this Act, the President shall appoint Commissioners to the Commission under
			 section
			 3622 of title 31, United States Code, as added by this
			 Act.
					(2)Commission
			 deadlines
						(A)Within 60 days after the effective date of
			 this Act, the Commission shall establish the committee required under
			 section
			 3627 of title 31, United States Code, as added by this
			 Act.
						(B)Within 180 days
			 after the effective date of this Act, the Commission shall—
							(i)promulgate rules
			 and issue guidance under sections
			 3602
			 and 3603 of title 31, United States
			 Code, as added by this Act;
							(ii)together with the Secretary of the
			 Treasury, determine the frequency and content of reports to be submitted to the
			 Commission by the Department of the Treasury under section 3604 of such title,
			 as so added;
							(iii)designate common
			 data elements under section 3611(a) of such title and data reporting standards
			 under section 3611(b) of such title, as so added; and
							(iv)establish one or more websites under the
			 Federal Funding Accountability and Transparency Act of 2006, as amended by this
			 Act.
							(3)Agency and
			 department deadlines
						(A)Within one year
			 after the effective date of this Act, each Executive agency shall implement
			 section
			 3614(a) of title 31, United States Code, as added by this
			 Act.
						(B)Within two years
			 after the Commission designates any common data element or data reporting
			 standard under section 3611 of such title, as so added—
							(i)each
			 Executive agency shall issue guidance under section 3614(e) of such title, as
			 so added;
							(ii)the
			 Director of the Office of Management and Budget shall issue guidance under
			 section 3615 of such title, as so added; and
							(iii)the
			 Administrator of General Services shall take the actions required under section
			 3617 of such title, as so added.
							(4)Treasury
			 deadlines
						(A)Within 180 days
			 after the effective date of this Act, the Secretary of the Treasury, together
			 with the Commission, shall determine the frequency and content of reports to be
			 submitted to the Commission by the Department of the Treasury under
			 section
			 3604 of title 31, United States Code, as added by this
			 Act.
						(B)Within 180 days
			 after the Commission and the Secretary of the Treasury determine the frequency
			 and content of reports to be submitted to the Commission by the Department of
			 the Treasury under section 3604 of such title, as so added, the Department of
			 the Treasury shall begin to submit such reports to the Commission.
						(C)Within two years
			 after the Commission designates any common data element or data reporting
			 standard under section 3611 of such title, as so added, the Secretary of the
			 Treasury shall issue guidance under section 3616 of such title, as so
			 added.
						(5)Recipient
			 deadlinesNotwithstanding any other provision of this Act or the
			 amendments made by this Act, no recipient shall be required to comply with this
			 Act or such amendments until 180 days after the Commission has issued rules and
			 guidance under section 3602 of title 31, United
			 States Code, as added by this Act.
					(6)Transfer of
			 usaspending.govWithin 180 days after the effective date of this
			 Act, the Commission and the Office of Management and Budget shall transfer the
			 management and control of USASpending.gov from the Office of Management and
			 Budget to the Commission, as required by the Federal Funding Accountability and
			 Transparency Act of 2006, as amended by this Act.
					IIFederal
			 Accountability and Spending Transparency Commission
			201.Federal
			 Accountability and Spending Transparency CommissionChapter 36 of title 31,
			 United States Code, as added by section 101, is further amended by inserting
			 after subchapter II the following new subchapter:
				
					IIIFederal
				Accountability and Spending Transparency Commission
						3621.Establishment
							(a)EstablishmentThere is established the Federal
				Accountability and Spending Transparency Commission as an independent agency in
				the Executive Branch.
							(b)Functions and
				powers transferred
								(1)Functions
				transferredExcept as provided in this section, there are
				transferred to the Commission all functions of the Recovery Accountability and
				Transparency Board.
								(2)Powers,
				authorities, rights, and dutiesThe Federal Accountability and Spending
				Transparency Commission shall succeed to all powers, authorities, rights, and
				duties that were vested in the Recovery Accountability and Transparency Board
				on the day before the effective date of this chapter.
								3622.Composition of
				the Commission
							(a)Members
								(1)In
				generalThe Commission shall be composed of five Commissioners
				who shall be appointed by the President, by and with the consent of the
				Senate.
								(2)Party
				affiliationNot more than three of the members of the Commission
				shall be members of the same political party.
								(3)TermEach
				Commissioner shall hold office for a term of five years and until a successor
				is appointed and has qualified, except that—
									(A)a Commissioner
				shall not so continue to serve beyond the expiration of the next session of
				Congress subsequent to the expiration of such term of office;
									(B)any Commissioner
				appointed to fill a vacancy occurring prior to the expiration of the term for
				which that Commissioner’s predecessor was appointed shall be appointed for the
				remainder of such term; and
									(C)the terms of
				office of the Commissioners first taking office after the enactment of this
				paragraph shall expire as designated by the President at the time of
				nomination, one at the end of one year, one at the end of two years, one at the
				end of three years, one at the end of four years, and one at the end of five
				years.
									(4)CompensationAn
				individual appointed to the Commission under this subsection shall be
				compensated at the rate of basic pay prescribed for level III of the Executive
				Schedule under section 5314 of title 5.
								(b)Chairman
								(1)In
				generalThe President shall appoint, by and with the advice and
				consent of the Senate, a member of the Commission as Chairman, who shall serve
				as Chairman at the pleasure of the President. An individual may be appointed as
				Chairman at the same time that person is appointed as a Commissioner. At any
				time, the President may appoint, by and with the advise and consent of the
				Senate, a different Chairman, and the Commissioner previously appointed as
				Chairman may complete that Commissioner’s term as a Commissioner.
								(2)DutiesThe
				Chairman shall be the chief administrative officer of the Commission and shall
				preside at meetings of the Commission.
								(3)Powers and
				functions
									(A)Except as
				otherwise provided in this paragraph and in section 3625 of this chapter, the
				executive and administrative functions of the Commission, including functions
				of the Commission with respect to the appointment and supervision of personnel
				employed under the Commission, the distribution of business among such
				personnel and among administrative units of the Commission, and the use and
				expenditure of funds, according to budget categories, plans, programs, and
				priorities established and approved by the Commission, shall be exercised
				solely by the Chairman.
									(B)In carrying out
				any of his functions under the provisions of this paragraph, the Chairman shall
				be governed by the general policies, plans, priorities, and budgets approved by
				the Commission and by such regulatory decisions, findings, and determinations
				as the Commission may by law be authorized to make.
									(C)The appointment by
				the Chairman of the heads of major administrative units under the Commission
				shall be subject to the approval of the Commission.
									(D)Personnel employed
				regularly and full time in the immediate offices of Commissioners other than
				the Chairman shall not be affected by the provisions of this paragraph.
									(E)The Commission
				shall be responsible for the functions of revising budget estimates of the
				Commission and determining the distribution of appropriated funds according to
				major programs and purposes of the Commission.
									(F)The Chairman may
				authorize the performance by any officer, employee, or administrative unit
				under the Chairman’s jurisdiction of any functions of the Chairman under this
				paragraph.
									(4)Limitation on
				termsNo person appointed as Chairman under this subsection shall
				serve as Chairman for more than 10 years, whether or not such service is
				consecutive.
								(5)Interim
				ChairmanUpon the effective date of this chapter, the person
				serving as Chairperson of the Recovery Accountability and Transparency Board on
				the day before the effective date of this chapter shall serve as acting
				Chairman of the Commission until the President appoints a Chairman of the
				Commission pursuant to this subsection.
								(c)VacanciesA
				vacancy in the Commission shall not impair the right of the remaining
				Commissioners to exercise all the powers of the Commission.
							3623.Functions
							(a)In
				generalThe Commission shall—
								(1)be responsible for
				the collection, storage, and public disclosure of information about Federal
				spending;
								(2)serve as the
				authoritative government source for the information about Federal spending that
				it collects; and
								(3)coordinate and conduct oversight of Federal
				funds in order to prevent waste, fraud, and abuse.
								(b)Specific
				functionsThe functions of the Commission shall include each of
				the following:
								(1)Receiving,
				storing, and publicly disseminating all of the information that is reported to
				it under sections 3602, 3603, and 3604 of this title.
								(2)Reviewing whether
				reporting under section 3602 of this title meets applicable standards and
				specifies the purpose of the Federal award and measures of performance.
								(3)Identifying
				possible criminal activity and referring such matters to appropriate Federal,
				State, and local law enforcement authorities.
								(4)Supporting ongoing
				criminal investigations, prosecutions, and related proceedings.
								(5)Furnishing research, analytical, and
				informational services to Executive agencies, inspectors general, law
				enforcement agencies, and appropriate State authorities in the interest of
				detection, prevention, and prosecution of waste, fraud, and abuse of Federal
				funds.
								(6)Regularly
				evaluating the quality of the data submitted to it under sections 3602, 3603,
				and 3604 of this title.
								(7)Standardizing
				common data elements and data reporting standards to foster transparency and
				accountability for Federal spending, as required by section 3611 of this
				title.
								(8)Reviewing whether
				there are appropriate mechanisms for interagency collaboration relating to
				Federal funds, including coordinating and collaborating to the extent
				practicable with the Council of the Inspectors General on Integrity and
				Efficiency established by
				section
				11 of the Inspector General Act of 1978 (5 U.S.C. App.).
								(9)Issuing a report
				in accordance with subsection (e) on the feasibility of collecting and
				publishing online tax expenditures data.
								(c)Priorities in
				analyses and reviews
								(1)In
				generalTo the extent practicable, the Commission shall give high
				priority to analyses and reviews relating to Federal funds—
									(A)awarded without
				the use of competitive procedures; or
									(B)awarded to any contractor found to be in
				violation of the Foreign Corrupt Practices Act of 1977.
									(2)IdentificationThe
				Commission shall identify any contractor found to be in violation of the
				Foreign Corrupt Practices Act of 1977 as a violator of such Act in any contract
				information related to such contractor published online under the Federal
				Funding Accountability and Transparency Act of 2006.
								(d)Report
				requirements
								(1)Reports
									(A)Regular reports
				on data quality auditsThe Commission shall regularly submit to
				the President and Congress reports on its audits of the quality of the data
				submitted to it under sections 3602, 3603, and 3604 of this title.
									(B)Semi-annual
				reports on activitiesThe Commission shall submit semi-annual
				reports to the President and Congress, summarizing the activities and findings
				of the Commission and, in the Commission’s discretion, the findings of
				inspectors general of Executive agencies that relate to the Commission’s
				activities during the reporting period.
									(C)Report on
				savingsNot later than five years after the effective date of
				this chapter, the Commission shall submit to the President, Congress, and the
				Comptroller General of the United States a report containing estimates of the
				direct and indirect cost savings to the Treasury achieved as a result of the
				Commission’s activities.
									(D)Other
				reportsSection 2(f) of the Federal Funding Accountability and
				Transparency Act of 2006 requires another report by the Commission.
									(2)Public
				availabilityThe Commission shall make all reports submitted
				under paragraph (1) publicly available contemporaneously online.
								(3)GAO
				evaluationUpon receipt of the report submitted by the Commission
				under paragraph (1)(C), the Comptroller General shall conduct an evaluation of
				the report and submit the evaluation to Congress within six months after
				receipt of the report, with such findings and recommendations as the
				Comptroller General considers appropriate.
								(e)Tax expenditures
				report
								(1)In
				generalFor purposes of subsection (b)(7), not later than one
				year after the effective date of this chapter, the Commission shall submit to
				the appropriate congressional committees a report on tax expenditures data that
				includes the following:
									(A)A description of
				processes that could be put in place to collect and disseminate tax
				expenditures data, and the potential effects of making such data publicly
				available on the Internal Revenue Service, taxpayers, and other relevant
				parties determined by the Commission.
									(B)Any changes in law
				that are needed to make such tax expenditures data publicly available.
									(2)Tax expenditures
				definedIn this section, the term tax expenditures
				has the meaning given that term in section 3(3) of the Congressional Budget and
				Impoundment Control Act of 1974 (2 U.S.C. 622(3)).
								(3)Public
				availabilityThe Commission shall make the report submitted under
				paragraph (1) publicly available.
								(f)Recommendations
								(1)In
				generalThe Commission shall
				make recommendations to Executive agencies on measures to prevent waste, fraud,
				and abuse relating to Federal funds.
								(2)Responsive
				reportsNot later than 30 days after receipt of a recommendation
				under paragraph (1), an Executive agency shall submit a report to the
				President, the congressional committees of jurisdiction, and the Commission on
				whether the Executive agency agrees or disagrees with the recommendations and
				any actions the Executive agency will take to implement the recommendations.
				The Commission shall make all reports submitted to it under this paragraph
				publicly available contemporaneously online.
								3624.Powers
							(a)In
				generalThe Commission shall conduct independent analyses and
				reviews of spending of Federal funds, including analyses and reviews of
				information maintained in the Federal accountability portal established under
				section 3612 of this title, and provide investigative and audit support to the
				inspectors general of Executive agencies.
							(b)Analyses and
				reviewsThe Commission may—
								(1)conduct its own
				independent analyses and reviews of spending of Federal funds; and
								(2)collaborate with
				and provide support for any inspector general of any Executive agency or other
				law enforcement authority on any audit, investigation, or other review relating
				to Federal funds.
								(c)Authorities
								(1)Analyses,
				reviews, and investigative and audit supportIn conducting
				analyses and reviews, and in providing investigative and audit support to
				inspectors general and law enforcement authorities, the Commission shall have
				the authorities provided under paragraphs (1), (3), and (6) through (10) of
				section 6(a), and
				section
				6(b), of the Inspector General Act of 1978 (5 U.S.C.
				App.).
								(2)Matching program
				authority with respect to evaluations and reviewsThe authorities
				provided under
				section
				6(a)(9) of the Inspector General Act of 1978 (provided to the
				Commission pursuant to paragraph (1)) may be used by the Commission while
				conducting an evaluation or other review authorized under such Act.
								(d)Contracts
								(1)In
				generalThe Commission may enter into contracts to enable the
				Commission to discharge its duties under this chapter, including contracts and
				other arrangements for audits, studies, analyses, and other services with
				public agencies and with private persons, and make such payments as may be
				necessary to carry out the duties of the Commission.
								(2)Contracting for
				missions of other agenciesThe Commission may enter into
				contracts with any Federal agency (within or outside the executive branch) to
				enable such agency to identify waste, fraud, and abuse, including contracts and
				other arrangements for audits, studies, analyses, and other services.
								(3)Contracting for
				publication of dataThe
				Commission may make contracts or agreements with any Federal agency (within or
				outside the executive branch) to publish data maintained by such agency on the
				website maintained under the Federal Funding Accountability and Transparency
				Act of 2006.
								(e)Transfer of
				fundsThe Commission may transfer funds appropriated to the
				Commission for expenses to support administrative support services,
				investigations, audits, reviews, or other activities related to oversight by
				the Commission of Federal funds to any office of inspector general, the Office
				of Management and Budget, and the General Services Administration.
							3625.Employment,
				personnel, and related authorities
							(a)Executive
				directorThe Commission shall have an Executive Director, who
				shall be appointed by the Commission and serve at the pleasure of the
				Commission. The Executive Director shall report directly to the Commission and
				carry out the functions of the Commission subject to the supervision and
				direction of the Commission. The position of Executive Director shall be a
				career reserved position in the Senior Executive Service, as that position is
				defined under section
				3132 of title 5.
							(b)Other
				employeesThe Commission may appoint and fix the compensation of
				such officers, attorneys, information technology professionals, and other
				employees as may be necessary for carrying out the functions of the Commission
				under this chapter.
							(c)Administrative
				supportThe General Services Administration shall provide the
				Commission with administrative support services, including the provision of
				office space and facilities.
							3626.Transfer of
				certain personnel
							(a)Recovery
				accountability and transparency board employeesThe Chairman or
				Executive Director, or both, shall identify employees of the Recovery
				Accountability and Transparency Board for transfer to the Commission, and such
				identified employees shall be transferred to the Commission for
				employment.
							(b)Pay
								(1)Except as provided
				in paragraph (2), each transferred employee shall, during the 2-year period
				beginning on the effective date of this chapter, receive pay at a rate equal to
				not less than the basic rate of pay (including any geographic differential)
				that the employee received during the pay period immediately preceding the date
				of transfer.
								(2)Paragraph (1) does
				not limit the right of the Commission to reduce the rate of basic pay of a
				transferred employee for cause, for unacceptable performance, or with the
				consent of the employee.
								(3)Paragraph (1)
				applies to a transferred employee only while that employee remains employed by
				the Commission.
								3627.Advisory
				committee to Commission
							(a)Establishment
				and purpose
								(1)EstablishmentThe
				Commission shall establish an advisory committee to be known as the Federal
				Accountability and Spending Transparency Advisory Committee (in this section
				referred to as the Advisory Committee).
								(2)PurposeThe
				Advisory Committee shall submit to the Commission such findings and
				recommendations related to the Commission’s implementation of this chapter as
				it determines are appropriate.
								(b)Membership and
				chairperson
								(1)In
				generalThe Commission shall appoint no fewer than 10, and no
				more than 20, members to the Advisory Committee, from among individuals
				who—
									(A)represent the
				interests of recipients of Federal contracts;
									(B)represent the
				interests of State, local, and tribal governments receiving Federal
				grants;
									(C)represent the
				interests of other recipients of Federal funds; and
									(D)represent
				nonprofit organizations that advocate transparency and accountability in
				government.
									(2)TermEach
				member of the Advisory Committee appointed under this section shall serve for a
				term of three years, except that the Commission may appoint original members of
				the Committee to one-year and two-year terms in order to achieve staggered
				terms. No person shall serve more than one term.
								(3)ChairpersonThe
				members of the Advisory Committee shall elect a chairperson.
								(c)MeetingsThe
				Advisory Committee shall meet not less frequently than six times annually, at
				the call of the chairperson of the Advisory Committee.
							(d)Compensation and
				travel expensesEach member of the Committee who is not a
				full-time employee of the United States shall—
								(1)be entitled to
				receive compensation at a rate not to exceed the daily equivalent of the annual
				rate of basic pay in effect for a position at level V of the Executive Schedule
				under section
				5316 of title 5 for each day during which the member is engaged
				in the actual performance of the duties of the Committee; and
								(2)while away from
				the home or regular place of business of the member in the performance of
				services for the Committee, be allowed travel expenses, including per diem in
				lieu of subsistence, in the same manner as persons employed intermittently in
				the Government service are allowed expenses under
				section
				5703(b) of title 5.
								(e)StaffThe
				Commission shall make available to the Advisory Committee such staff of the
				Commission as the chairperson of the Advisory Committee recommends is necessary
				to carry out this section.
							(f)Review by
				CommissionAfter receipt of any finding or recommendation from
				the Advisory Committee, the Commission shall—
								(1)review the finding
				or recommendation; and
								(2)promptly issue a
				public statement—
									(A)assessing the
				finding or recommendation of the Advisory Committee; and
									(B)disclosing the
				action, if any, the Commission intends to take with respect to the finding or
				recommendation.
									(g)Advisory
				Committee findingsNothing in this section shall be construed as
				requiring the Commission to agree to or act upon any finding or recommendation
				of the Advisory Committee.
							(h)Federal Advisory
				Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.)
				shall apply to the Advisory Committee.
							3628.Authorization and
				availability of appropriations
							(a)Authorization of
				appropriationsThere is authorized to be appropriated $51,000,000
				for each of fiscal years 2012, 2013, 2014, 2015, 2016, 2017, 2018, and 2019 to
				carry out the functions of the Commission.
							(b)Availability of
				appropriationsIf the Recovery Accountability and Transparency
				Board has unobligated appropriations as of the effective date of this chapter,
				such appropriations are authorized to remain available to the Commission until
				September 30, 2015.
							3629.SunsetThis subchapter shall cease to be in effect
				after the date occurring seven years after the date of the enactment of this
				subchapter.
						.
			202.Conforming
			 amendment relating to compensation of ChairmanSection 5314 of
			 title 5, United States Code, is amended by adding at the end the following new
			 item:
				
						Chairman of the Federal Accountability and Spending
				  Transparency
				  Commission.
					.
			203.Conforming
			 amendments related to Recovery Accountability and Transparency Board
				(a)Repeal of
			 superseded provisions in subtitle B of title XV of
			 Public Law 111–5Subtitle B of title XV of division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 287) is amended by striking sections 1521,
			 1522, 1525(a), 1529, and 1530.
				(b)Conforming
			 amendments
					(1)References to
			 Board and Chairperson
						(A)Paragraph (2) of
			 section 1501 of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5; 123 Stat. 287) is amended to read as follows:
							
								(2)CommissionThe term Commission means
				the Federal Accountability and Spending Transparency Commission established in
				chapter 36 of title 31,
				United States
				Code.
								.
						(B)Such section is further amended by striking
			 paragraph (3).
						(C)The following
			 provisions of such Act are amended by striking Board each place
			 it appears and inserting Commission in the headings or text, as
			 the case may be: the heading of subtitle B of title XV, and sections 1523,
			 1524, 1525(b), 1525(c), 1526, 1527, 1528, 1542, and 1553.
						(D)Section 1513(b)(2)
			 of such Act is amended by striking the quarter in which the Board
			 terminates under section 1530 and inserting the quarter ending
			 September 30, 2013.
						(c)Repeal of
			 subtitle B of title XV of
			 Public Law 111–5Effective on October 1, 2013, subtitle B of
			 title XV of division A of such Act is repealed.
				(d)References in
			 federal law to boardOn and after the effective date of this Act,
			 any reference in Federal law to the Recovery Accountability and Transparency
			 Board is deemed to be a reference to the Federal Accountability and Spending
			 Transparency Commission.
				IIIAdditional
			 Provisions
			301.Classified
			 informationNothing in this
			 Act or the amendments made by this Act shall be construed to require the public
			 disclosure of classified information.
			302.Paperwork
			 Reduction Act exemptionSection 3518(c) of
			 title 44, United States Code, is amended—
				(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraph
			 (3);
				(2)by redesignating
			 paragraph (2) as paragraph (3); and
				(3)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)Notwithstanding paragraph (3), this
				subchapter shall not apply to the collection of information during the conduct
				of any evaluation, or other review conducted by the Federal Accountability and
				Spending Transparency Commission, or during the conduct of any audit,
				investigation, inspection, evaluation, or any other review conducted by the
				Council of Inspectors General on Integrity and Efficiency or any office of
				inspector general, including any office of special inspector
				general.
						.
				303.Matching
			 program exception for inspectors generalSection 6(a) of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended—
				(1)in paragraph (8),
			 by striking and;
				(2)by redesignating
			 paragraph (9) as paragraph (10); and
				(3)by inserting after
			 paragraph (8) the following new paragraph:
					
						(9)notwithstanding subsections (e)(12), (o),
				(p), (q), (r), and (u) of
				section
				552a of title 5, United States Code, to compare, through a
				matching program (as defined in such section), any Federal records with other
				Federal or non-Federal records, while conducting an audit, investigation, or
				inspection authorized under this Act to identify weaknesses that may lead to
				waste, fraud, or abuse and to detect improper payments and fraud;
				and
						.
				304.Transfer of
			 Consolidated Federal Funds Report
				(a)Transfer of
			 functionsThe Commission and the Secretary of Commerce shall
			 transfer the functions of the Consolidated Federal Funds Report to the website
			 established under the Federal Funding Accountability and Transparency Act of
			 2006, as amended by this Act.
				(b)InformationSection
			 2(d) of the Federal Funding Accountability and Transparency Act of 2006, as
			 amended by section 103 of this Act, is further amended—
					(1)by striking the
			 period at the end of paragraph (6) and inserting ; and;
			 and
					(2)by adding at the
			 end the following new paragraph:
						
							(7)shall permit users
				to determine the following information:
								(A)For each fiscal
				year, the total amount of Federal funds that were obligated in each State,
				county or parish, congressional district, and municipality of the United
				States.
								(B)For each fiscal
				year, the total amount of Federal funds that were actually expended in each
				State, county or parish, congressional district, and municipality of the United
				States.
								.
					(c)Conforming
			 repeals of superseded provisionsChapter 62 of subtitle V of
			 title 31, United States Code, is repealed. The item relating to that chapter in
			 the table of chapters at the beginning of subtitle V of such title is
			 repealed.
				305.Transfer of
			 authority over Catalog of Federal Domestic Assistance to Commission
				(a)Transfer of
			 authority from Administrator of General Services and Director of Office of
			 Management and Budget to Commission
					(1)DefinitionParagraph (6) of
			 section
			 6101 of title 31, United States Code, is amended to read as
			 follows:
						
							(6)Commission means the Federal
				Accountability and Spending Transparency Commission established in subchapter
				III of chapter 36 of this
				title.
							.
					(2)Amendments
			 relating to program information requirementsSection 6102 of such
			 title is amended—
						(A)in subsections (a)
			 and (b), by striking Administrator and inserting
			 Commission both places it appears;
						(B)in subsection
			 (c)—
							(i)by
			 striking Administrator and inserting
			 Commission;
							(ii)in
			 paragraph (3), by striking and that the printed catalog and all
			 that follows through printing; and
							(iii)in
			 paragraph (4)—
								(I)by striking
			 transmit annually and inserting make; and
								(II)by striking
			 to the Committee and all that follows through the period and
			 inserting the following: available to the Committee on Oversight and
			 Government Reform of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate..
								(3)Amendments
			 relating to assistance awards information systemSection 6102a of
			 such title is amended—
						(A)by striking
			 subsection (b);
						(B)by redesignating
			 subsection (c) as subsection (b);
						(C)by striking
			 Director and inserting Commission each place it
			 appears; and
						(D)in subsection (b),
			 as so redesignated—
							(i)by
			 striking transmit promptly after the end of each calendar quarter, free
			 of charge, and insert make available; and
							(ii)by
			 striking Oversight and inserting
			 Administration.
							(4)Amendments
			 relating to access to computer information systemSection 6103 of
			 such title is amended—
						(A)in subsections (a)
			 and (c), by striking Administrator and inserting
			 Commission each place it appears; and
						(B)by striking the
			 text of subsection (b) and inserting the following: The Commission shall
			 publish online all of the information contained in the information system under
			 subsection (a) in accordance with the Federal Funding Accountability and
			 Transparency Act of 2006 (31 U.S.C. 6101
			 note)..
						(5)Amendments
			 relating to catalog of Federal domestic assistance
			 programsSection 6104 of such title if amended by striking
			 Administrator and inserting Commission each place
			 it appears.
					(6)Repeal of
			 authorizationSection 6106 of such title is repealed.
					(b)Deadline for
			 transfer of program information system and catalog of federal domestic
			 assistanceWithin 180 days after the effective date of this Act,
			 the Commission and the Administrator of General Services shall transfer the
			 management and control of the following from the Administrator to the
			 Commission, as required by
			 chapter 61 of title 31,
			 United States Code, as amended by subsection (a):
					(1)The computer
			 information system required under section 6103 of such title, as so amended.
					(2)The catalog of
			 Federal domestic assistance programs required under section 6104 of such title,
			 as so amended.
					(c)Deadline for
			 transfer of assistance awards information systemWithin 180 days
			 after the effective date of this Act, the Commission and the Director of the
			 Office of Management and Budget shall transfer the management and control of
			 the assistance awards information system from the Director to the Commission,
			 as required by section 6102a of title 31, United
			 States Code, as amended by subsection (a).
				306.Government
			 Accountability Office Improvement
				(a)Authority to
			 obtain information
					(1)Authority to
			 obtain recordsSection 716 of title 31, United
			 States Code, is amended in subsection (a)—
						(A)by striking
			 (a) and inserting (2); and
						(B)by inserting after
			 the section heading the following:
							
								(a)(1)The Comptroller General
				is authorized to obtain such agency records as the Comptroller General requires
				to discharge his duties (including audit, evaluation, and investigative
				duties), including through the bringing of civil actions under this section. In
				reviewing a civil action under this section, the court shall recognize the
				continuing force and effect of the authorization in the preceding sentence
				until such time as the authorization is repealed pursuant to
				law.
									.
						(2)CopiesSection 716(a) of
			 title 31, United States Code, as amended by subsection (a), is further amended
			 in the second sentence of paragraph (2) by striking inspect an agency
			 record and inserting inspect, and make and retain copies of, an
			 agency record.
					(b)Administering
			 oathsSection 711 of title 31, United
			 States Code, is amended by striking paragraph (4) and inserting the
			 following:
					
						(4)administer oaths
				to witnesses when auditing and settling accounts and, with the prior express
				approval of the Comptroller General, when investigating fraud or attempts to
				defraud the United States, or irregularity or misconduct of an employee or
				agent of the United
				States.
						.
				(c)Access to
			 certain information
					(1)Access to
			 certain informationSubchapter II of
			 chapter
			 7 of title 31, United States Code, is amended by adding at the
			 end the following:
						
							721.Access to
				certain information
								(a)No provision of
				the Social Security Act, including section 453(l) of that Act (42 U.S.C. 653(l)),
				shall be construed to limit, amend, or supersede the authority of the
				Comptroller General to obtain any information or to inspect or copy any record
				under section 716 of this title.
								(b)No provision of
				the Federal Food, Drug, and Cosmetic Act, including section 301(j) of that Act
				(21 U.S.C.
				331(j)), shall be construed to limit, amend, or supersede the
				authority of the Comptroller General to obtain any information or to inspect or
				copy any record under section 716 of this title.
								(c)No provision of
				the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (Public Law 94–435) and the amendments made by that Act shall be construed
				to limit, amend, or supersede the authority of the Comptroller General to
				obtain any information or to inspect or copy any record under section 716 of
				this title, including with respect to any information disclosed to the
				Assistant Attorney General of the Antitrust Division of the Department of
				Justice or the Federal Trade Commission for purposes of pre-merger review under
				section 7A of the Clayton Act (15 U.S.C. 18a).
								(d)(1)The Comptroller General
				shall prescribe such policies and procedures as are necessary to protect from
				public disclosure proprietary or trade secret information obtained consistent
				with this section.
									(2)Nothing in this section shall be
				construed to—
										(A)alter or amend the prohibitions
				against the disclosure of trade secret or other sensitive information
				prohibited by section 1905 of title 18 and other
				applicable laws; or
										(B)affect the applicability of section
				716(e) of this title, including the protections against unauthorized disclosure
				contained in that section, to information obtained consistent with this
				section.
										(e)Specific
				references to statutes in this section shall not be construed to affect access
				by the Government Accountability Office to information under statutes that are
				not so
				referenced.
								.
					(2)Technical and
			 conforming amendmentThe table of sections for
			 chapter
			 7 of title 31, United States Code, is amended by inserting
			 after the item relating to
			 section
			 720 the following:
						
							
								721. Access to certain
				information.
							
							.
					(d)Agency
			 reportsSection 720(b) of title 31, United
			 States Code, is amended—
					(1)in the matter
			 preceding paragraph (1), by inserting or planned after
			 action taken; and
					(2)by striking
			 paragraph (1) and inserting the following:
						
							(1)the Committee on
				Homeland Security and Governmental Affairs of the Senate, the Committee on
				Oversight and Government Reform of the House of Representatives, the
				congressional committees with jurisdiction over the agency program or activity
				that is the subject of the recommendation, and the Government Accountability
				Office before the 61st day after the date of the report;
				and
							.
					307.Amendments to the
			 Inspector General Act of 1978 and the
			 Inspector General Reform Act of 2008
				(a)Incorporation of
			 provisions from the Inspector General Reform Act of
			 2008 into the Inspector General Act of
			 1978
					(1)Classification
			 and pay
						(A)AmendmentSection 8G of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended by adding at the end the following new
			 subsection:
							
								(i)Classification
				and pay
									(1)In
				generalNotwithstanding any other provision of law, the Inspector
				General of each designated Federal entity shall, for pay and all other
				purposes, be classified at a grade, level, or rank designation, as the case may
				be, at or above those of a majority of the senior level executives of that
				designated Federal entity (such as a General Counsel, Chief Information
				Officer, Chief Financial Officer, Chief Human Capital Officer, or Chief
				Acquisition Officer). The pay of an Inspector General of a designated Federal
				entity shall be not less than the average total compensation (including
				bonuses) of the senior level executives of that designated Federal entity
				calculated on an annual basis.
									(2)Limitation on
				adjustment
										(A)In
				generalIn the case of an
				Inspector General of a designated Federal entity whose pay is adjusted under
				paragraph (1), the total increase in pay in any fiscal year resulting from that
				adjustment may not exceed 25 percent of the average total compensation
				(including bonuses) of the Inspector General of that entity for the preceding 3
				fiscal years.
										(B)Sunset of
				limitationThe limitation
				under subparagraph (A) shall not apply to any adjustment made in fiscal year
				2013 or each fiscal year thereafter.
										.
						(B)Conforming
			 repealSection 4(b) of the Inspector General Reform Act of 2008
			 (Public Law 110–409; 122 Stat. 4304; 5 U.S.C. App. 3 note) is
			 repealed.
						(2)Pay
			 retention
						(A)AmendmentThe
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding after
			 section 8L the following new section:
							
								8M.Pay
				retention
									(a)In
				generalThe provisions of
				section
				3392 of title 5, United States Code, other than the terms
				performance awards and awarding of ranks in
				subsection (c)(1) of such section, shall apply to career appointees of the
				Senior Executive Service who are appointed to the position of Inspector
				General.
									(b)Nonreduction in
				payNotwithstanding any other
				provision of law, career Federal employees serving on an appointment made
				pursuant to statutory authority found other than in
				section
				3392 of title 5, United States Code, shall not suffer a
				reduction in pay, not including any bonus or performance award, as a result of
				being appointed to the position of Inspector General.
									.
						(B)Conforming
			 repealSection 4(c) of the Inspector General Reform Act of 2008
			 (Public Law 110–409; 122 Stat. 4304; 5 U.S.C. App. 3 note) is
			 repealed.
						(3)Allegations of
			 wrongdoing against Special Counsel or Deputy Special Counsel
						(A)AmendmentSection
			 11(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding
			 at the end the following new paragraph:
							
								(12)Allegations of
				wrongdoing against Special Counsel or Deputy Special Counsel
									(A)Special Counsel
				definedIn this paragraph,
				the term Special Counsel means the Special Counsel appointed under
				section
				1211(b) of title 5, United States Code.
									(B)Authority of
				Integrity Committee
										(i)In
				generalAn allegation of wrongdoing against the Special Counsel
				or the Deputy Special Counsel may be received, reviewed, and referred for
				investigation by the Integrity Committee to the same extent and in the same
				manner as in the case of an allegation against an Inspector General (or a
				member of the staff of an Office of Inspector General), subject to the
				requirement that the Special Counsel recuse himself or herself from the
				consideration of any allegation brought under this paragraph.
										(ii)Coordination
				with existing provisions of lawThis paragraph does not eliminate access to
				the Merit Systems Protection Board for review under
				section
				7701 of title 5, United States Code. To the extent that an
				allegation brought under this subsection involves section 2302(b)(8) of that
				title, a failure to obtain corrective action within 120 days after the date on
				which that allegation is received by the Integrity Committee shall, for
				purposes of section 1221 of such title, be considered to satisfy section
				1214(a)(3)(B) of that title.
										(C)RegulationsThe Integrity Committee may prescribe any
				rules or regulations necessary to carry out this paragraph, subject to such
				consultation or other requirements as might otherwise apply.
									.
						(B)Conforming
			 amendmentSection 7(b) of the Inspector General Reform Act of
			 2008 (Public Law 110–409; 122 Stat. 4312;
			 5 U.S.C.
			 1211 note) is repealed.
						(b)Agency
			 applicability
					(1)AmendmentsThe Inspector General Act of 1978 (5 U.S.C.
			 App.), as amended by subsection (a), is further amended—
						(A)in section 8L—
							(i)in
			 subsection (a)(1)—
								(I)by striking the
			 first agency and inserting Federal agency and designated
			 Federal entity; and
								(II)by striking the second and third
			 agency and inserting Federal agency or designated Federal
			 entity; and
								(ii)in subsection (b)—
								(I)in paragraph (1),
			 by striking agency and inserting Federal agency and
			 designated Federal entity; and
								(II)in paragraph (2)—
									(aa)in
			 subparagraph (A), by striking agency and inserting
			 Federal agency and designated Federal entity; and
									(bb)in subparagraph (B), by striking
			 agency and inserting Federal agency and designated
			 Federal entity; and
									(B)in section 11(c)(3)(A)(ii), by striking
			 department, agency, or entity of the executive branch and
			 inserting Federal agency or designated Federal entity.
						(2)ImplementationNot later than 180 days after the date of
			 enactment of this Act, the head and the Inspector General of each Federal
			 agency and each designated Federal entity (as such terms are defined in
			 sections 12 and 8G of the Inspector General Act of 1978 (5 U.S.C. App.),
			 respectively) shall implement the amendments made by this subsection.
					(c)Requirements for
			 Inspectors General websitesSection 8L(b)(1) of the Inspector General
			 Act of 1978 (5 U.S.C. App.) is amended—
					(1)by striking
			 report or audit (or portion of any report or audit) and
			 inserting audit report, inspection report, or evaluation report (or
			 portion of any such report); and
					(2)by striking report or audit (or
			 portion of that report or audit) and inserting report (or
			 portion of that report) each place it appears.
					(d)Corrections
					(1)Executive Order
			 numberSection 7(c)(2) of the
			 Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4313;
			 31 U.S.C.
			 501 note) is amended by striking 12933 and
			 inserting 12993.
					(2)Punctuation and
			 cross-referencesThe
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
						(A)in section 6(a)(4), by striking
			 information, as well as any tangible thing) and inserting
			 information), as well as any tangible thing; and
						(B)in section 8G(g)(3), by striking
			 8C and inserting 8D.
						(3)SpellingThe Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended—
						(A)in section 3(a), by striking
			 subpena and inserting subpoena;
						(B)in section 6(a)(4), by striking
			 subpena and subpenas and inserting
			 subpoena and subpoenas, respectively;
						(C)in section 8D(a)—
							(i)in
			 paragraph (1), by striking subpenas and inserting
			 subpoenas; and
							(ii)in paragraph (2), by striking
			 subpena and inserting subpoena, each place it
			 appears;
							(D)in section 8E(a)—
							(i)in
			 paragraph (1), by striking subpenas and inserting
			 subpoenas; and
							(ii)in paragraph (2), by striking
			 subpena and inserting subpoena each place it
			 appears; and
							(E)in section 8G(d), by striking
			 subpena and inserting subpoena.
						(e)RepealSection
			 744 of the Financial Services and General Government Appropriations Act, 2009
			 (division D of Public Law 111–8; 123 Stat. 693;
			 5
			 U.S.C. App. 8L) is repealed.
				308.Limits and
			 transparency for travel and conference spending
				(a)Travel expenses
			 of Federal agencies relating to conferences
					(1)Limitations and
			 reports on travel expenses to conferencesChapter
			 57 of title 5, United States Code, is amended by inserting
			 after section
			 5711 the following:
						
							5712.Limitations
				and reports on travel expenses to conferences
								(a)In this section,
				the term—
									(1)conference
				means a meeting that—
										(A)is held for
				consultation, education, or discussion;
										(B)is not held
				entirely at an agency facility;
										(C)involves costs
				associated with travel and lodging for some participants; and
										(D)is sponsored by 1
				or more agencies, 1 or more organizations that are not agencies, or a
				combination of such agencies or organizations; and
										(2)international
				conference means a conference attended by representatives of —
										(A)the United States
				Government; and
										(B)any foreign
				government, international organization, or foreign nongovernmental
				organization.
										(b)No agency may pay
				the travel expenses for more than 50 employees of that agency who are stationed
				in the United States, for any international conference occurring outside the
				United States, unless the Secretary of State determines that attendance for
				such employees is in the national interest.
								(c)At the beginning
				of each quarter of each fiscal year, each agency shall post on the public
				Internet website of that agency a report on each conference for which the
				agency paid travel expenses during the preceding 3 months that includes—
									(1)the itemized
				expenses paid by the agency, including travel expenses, the cost of scouting
				for and selecting the location of the conference, and any agency expenditures
				to otherwise support the conference;
									(2)the primary
				sponsor of the conference;
									(3)the location of
				the conference;
									(4)in the case of a
				conference for which that agency was the primary sponsor, a statement
				that—
										(A)justifies the
				location selected;
										(B)demonstrates the
				cost efficiency of the location; and
										(C)provides a cost
				benefit analysis of holding a conference rather than conducting a
				teleconference;
										(5)the date of the
				conference;
									(6)a brief
				explanation how the conference advanced the mission of the agency;
									(7)the title of any
				Federal employee or any individual who is not a Federal employee whose travel
				expenses or other conference expenses were paid by the agency; and
									(8)the total number
				of individuals whose travel expenses or other conference expenses were paid by
				the agency.
									(d)Each report posted
				on the public Internet website under subsection (c) shall—
									(1)be in a searchable
				electronic format; and
									(2)remain on that
				website for at least 5 years after the date of
				posting.
									.
					(2)Technical and
			 conforming amendmentThe table of sections for
			 chapter
			 57 of title 5, United States Code, is amended by inserting
			 after the item relating to
			 section
			 5711 the following:
						
							
								5712. Limitations and reports
				on travel expenses to
				conferences.
							
							.
					(b)Limitations on
			 annual travel expenses
					(1)In
			 GeneralIn the case of each of fiscal years 2012 through 2016, an
			 agency (as defined under
			 section
			 5701(1) of title 5, United States Code) may not make, or
			 obligate to make, expenditures for travel expenses, in an aggregate amount
			 greater than 80 percent of the aggregate amount of such expenses for fiscal
			 year 2010.
					(2)Identification
			 of travel expenses
						(A)ResponsibilitiesNot
			 later than September 1, 2012 and after consultation with the Administrator of
			 General Services and the Director of the Administrative Office of the United
			 States Courts, the Director of the Office of Management and Budget shall
			 establish guidelines for the determination of what expenses constitute travel
			 expenses for purposes of this subsection. The guidelines shall identify
			 specific expenses, and classes of expenses, that are to be treated as travel
			 expenses.
						(B)Exemption for
			 military travelThe guidelines required under subparagraph (A)
			 shall exclude military travel expenses in determining what expenses constitute
			 travel expenses. Military travel expenses shall include travel expenses
			 involving military combat, the training or deployment of uniformed military
			 personnel, and such other travel expenses as are determined under the
			 guidelines.
						(c)Conference
			 transparency and limitations
					(1)DefinitionsIn
			 this subsection—
						(A)the term
			 agency has the meaning given under
			 section
			 5701(1) of title 5, United States Code; and
						(B)the term
			 conference has the meaning given under section 5712(a)(1) of that
			 title (as added by subsection (a)).
						(2)Public
			 availability of conference materialsEach agency shall post on the public
			 Internet website of that agency detailed information on any presentation made
			 by any employee of that agency at a conference, including—
						(A)any minutes relating to the
			 presentation;
						(B)any speech delivered;
						(C)any visual exhibit, including photographs
			 or slides;
						(D)any video, digital, or audio recordings of
			 the conference; and
						(E)information regarding any financial support
			 or other assistance from a foundation or other non-Federal source used to pay
			 or defray the costs of the conference, which shall include a certification by
			 the head of the agency that there is no conflict of interest resulting from the
			 support received from each such source.
						(3)Limitation on
			 amount expended on a conference
						(A)In
			 generalNo agency may expend
			 more than $500,000 to support a single conference.
						(B)Rule of
			 constructionNothing in this paragraph shall be construed to
			 preclude an agency from receiving financial support or other assistance from a
			 foundation or other non-Federal source to pay or defray the costs of a
			 conference the total cost of which exceeds $500,000.
						(4)Limitation on
			 the annual number of conferences an agency may supportNo agency may expend funds on more than a
			 single conference sponsored or organized by an organization during any fiscal
			 year, unless the agency is the primary sponsor and organizer of the
			 conference.
					309.Effective
			 dateExcept as otherwise
			 provided in this Act, this Act and the amendments made by this Act shall take
			 effect on the date of the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives April 25, 2012.
			Karen L. Haas,
			Clerk.
		
	
